DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8 September 2021 and 22 October 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Response to Arguments
Applicant's arguments filed 8 September 2021 have been fully considered but they are not persuasive.
As applicant describes, the application describes where table location is abstracted from the queries. Examiner agrees that one of ordinary skill in the art would understand that a “logical pointer” refers to a value which points to an address which in turn points to a physical location, such that the logical pointer may remain the same as the physical pointer changes. This provides the layer of abstraction described in the claims. 
Where examiner disagrees with the applicant is in the artificial difference between the logical pointer system just described and the method Creedon uses to reference a value without requiring the physical address. Applicant asserts the Creedon requires additional logic in order to determine which physical address the logical pointer 
The amended claim’s clarification that the logical pointer is a variable does not aid in distinguishing it from Creedon, as the virtual pointer described as part of the virtual federated database is also a variable, as is clearly noted by stating that the actual data does not reside in the virtual federated database itself.
Turning to the applicant’s remarks concerning claim 12 and the prior art Pothering, first examiner feels a broad overview of how Pothering applies to claim 12 might prove helpful. Claim 12 describes creating a variable specifying a location of a table and storing that in a data dictionary, assigning a first value to that variable, upon request updating that variable to point to a second table, and being able to return the location of the second table when the variable is queried. Pothering et al. describes using a local cache to return the value of a remote table when it has been previously 
As the remaining arguments rely on those already discussed the previously given rejections are upheld.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-11, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Creedon et al. US Pat 10896176 B1.
Regarding claims 1 and 20, Creedon et al teaches a computing system comprising: one or more memories; one or more processing units coupled to the one or more memories (Creedon et al. col 8, lines 40-41, "The processing device 902-1 in the processing platform 900 comprises a processor 910 coupled to a memory 912."); and one or more computer readable storage media storing computer-executable instructions (Creedon et al. col 8, lines 50-51, "Articles of manufacture comprising such processor-readable storage media are considered illustrative embodiments.") specifying operations for: creating a first schema for a first virtual table in a data dictionary, the first schema comprising a first logical pointer variable specifying a location of a table comprising data and defined according to the first schema which is to be accessed for data associated with the first schema (Creedon et al. col 3, lines 4-5, "In some embodiments, the federated database query environment 100 employs a dynamic federated schema."); assigning a first value to the first logical pointer variable, the first value identifying a first table at a first location, the first table comprising first data and defined according to the first schema (Creedon et al. col 3, lines 48-51, "FIG. 3B illustrates exemplary pseudo code 350 for creating external table links for a table of data available in two different locations, PostgreSQL and HIVE, using a dynamic federated schema"); receiving a request to update the first logical pointer variable to a second value, the second value identifying a second table at a second location, the second location being different than the first location, and defined according to the first schema (Creedon et al. col 3, lines 54-58, "As the decision is left to the database and query optimizer to decide what actual external data is used in the user query, additional external table links can be dynamically added without impacting the user query."); and assigning the second value to the first logical pointer variable in place of the first value, wherein, during execution of a query referencing the first virtual table, data is retrieved from the second table at the second location (Creedon et al. col 3, lines 52-54, "With the disclosed dynamic schema, the AI federated optimizer engine 120 makes the decision for the user and the user query is greatly simplified.").
Regarding additional aspects of claim 20, Creedon et al. teaches one or more computer-readable storage media (Creedon et al. col 8, lines 46-49, "the memory 912, which may be viewed as an example of a “processor-readable storage media” storing executable program code of one or more software programs.”).
Just as the application claims creating a schema for a first virtual table with virtual pointers to the actual data, Creedon et al. describes a federated database with the usual virtual pointers and updating those pointers in situations where more than one table holds the same information.
Regarding claim 2, Creedon et al. teaches wherein the first location is a location on a remote database system and data is retrieved from the first location using data federation (Creedon et al. col 2, lines 54-57, "Data store 160-1 may be implemented, for example, as a Hive Hadoop data store utilizing an application programming interface 157, in a known manner."). Hive Hadoop is a networked group of data stores which can be on different systems.
Regarding claim 3, Creedon et al. teaches wherein the second table is a replica table comprising data replicated from the first table (Creedon et al. col 4, lines 44-47, "The dynamic data movement manager 500 takes instructions from the federated optimizer engine 120 to move data and make the moved data available in an external location."). As the data is being copied the second table is necessarily a replica table.
Regarding claim 4, Creedon et al. teaches wherein the operations further comprising: in response to receiving the request, determining that the second table does not exist; updating the first schema to indicate that a replica table is targeted by the first schema; creating the second table; replicating data from the first table to the second table; determining that replication from the first table to the second table is complete; and in response to determining the replication from the first table to the second table is complete, carrying out the assigning the second value to the first logical pointer variable (Creedon et al. col 4, lines 58-62, "After a successful data movement to the new target data source, the federated optimizer engine 120 is informed that it can then instruct other components of the solution to use this new information, and make additions to the dynamic federated schema 400."). As the resulting information would not be new if the designated data already existed at the second location, it is implied that it was determined that the second table did not exist prior to the operation.
Regarding claim 6, Creedon et al. teaches wherein the operations further comprising: receiving a request for a database session, the request specifying that data for queries in the database session associated with virtual tables, including the first virtual table, should be obtained from remote tables even if a logical pointer variable for a respective virtual table specifies a replica table; receiving a query during the database session that requests data associated with the first schema; and retrieving data for the query using the first table rather than the second table (Creedon et al. col 3, lines 54-58, "As the decision is left to the database and query optimizer to decide what actual external data is used in the user query, additional external table links can be dynamically added without impacting the user query."). Creedon et al. stores links to all tables with the same data and then choses which table to use in the query based on efficiency calculations. As such even though it has pointers to multiple tables it will use the one it deems most efficient, regardless of the preference of the user.
Regarding claim 7, Creedon et al. teaches wherein the data dictionary is located on a central computing system hosting a database management system and the second location is in the database management system (Creedon et al. col 9, lines 26-31, "It should therefore be understood that in other embodiments different arrangements of additional or alternative elements may be used. At least a subset of these elements may be collectively implemented on a common processing platform, or each such element may be implemented on a separate processing platform.").
Regarding claim 8, Creedon et al. teaches wherein the second location is in a data lake managed by a database management system of a central computing system that comprises the data dictionary (Creedon et al. col 9, lines 26-31, "It should therefore be understood that in other embodiments different arrangements of additional or alternative elements may be used. At least a subset of these elements may be collectively implemented on a common processing platform, or each such element may be implemented on a separate processing platform.").
Regarding claim 9, Creedon et al. teaches wherein the data lake is located on a computing system separate from the central computing system (Creedon et al. col 2, lines 52-54, "The exemplary data lake 150 comprises a plurality of data stores, such as data stores 160-1 through 160-3, each having a corresponding local optimizer 155-1 through 155-3.").
Regarding claim 10, Creedon et al. teaches wherein the data dictionary comprises at least a second schema for at least a second virtual table, the at least a second schema comprising a second logical pointer variable specifying a second table comprising second data and defined according the at least a second schema, wherein the first logical pointer variable and the second logical pointer variable concurrently have the second value (Creedon et al. col 3, lines 36-39, "FIG. 3A illustrates exemplary pseudo code 300 for creating external table links for a table of data available in two different locations, PostgreSQL and HIVE, using a static federated schema."). While the dynamic federated schema contains logical pointers to all the same data and picks the most efficient one, the static federated schema has singular links. Since both have links for a full set of data every link within the static schema must also be contained within the dynamic schema.
Regarding claim 11, Creedon et al. teaches wherein the first logical pointer variable has the second value, the operations further comprising: receiving a query requesting data associated with the first schema, the query specifying that the data should be obtained from the first table; and retrieving data for the query using the first table rather than the second table (Creedon et al. col 3, lines 54-58, "As the decision is left to the database and query optimizer to decide what actual external data is used in the user query, additional external table links can be dynamically added without impacting the user query."). As Creedon et al. will use the most efficient link if that is determined to be the first table then that's the corresponding link that will be chosen.

Claims 12, 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pothering et al. US PG Pub 20110289055 A1.
Regarding claim 12, Pothering et al. teaches creating a first table definition for a table identifier in a data dictionary, the first table definition comprising a first data element variably specifying a location of a table comprising data and defined according to the first table definition (Pothering et al. [0027] "The local cache may consist of a local table that contains all of the items stored locally.", Pothering et al. [0028] "The local cache may also include a relationship table. The relationship table may point to the source database for a cached item, and a similar relationship table may be placed in the source database."); assigning a first value to the first data element, the first value identifying a first table at a first location, the first table being defined according to the first table definition (Pothering et al. [0026] " Embodiment 100 uses a local cache to store items retrieved from remote databases.", Pothering et al. [0028] "When an item may be retrieved from a remote database, the relationship tables on the local and remote databases may be updated."); receiving a request to update the first data element to a second value, the second value identifying a second table at a second location and defined according to the first table definition, the second location being different than the first location; and assigning the second value to the first data element, wherein, during execution of a query referencing the table identifier, data is retrieved from the table specified by the first data element (Pothering et al. [0031] "The relationship tables may be used by the local database client to find the source database for additional data relating to any cached data. In embodiments with multiple remote databases, such a lookup may eliminate an additional query to determine which of the remote databases may contain information being queried.", Pothering et al. [0050] "In such embodiments, the instances 135 may be stored for a short period of time and then expire and be removed from the cache 130.").
The logic here is that the local cache may make local copies of data that exists at remote locations. The 'first table' is the cache copy of the table stored in the local cache, which is a copy of a remote table made to match. The relationship table maintains the reference to the defining table. So the retrieval of remote data puts it in the local cache thus making the local copy of the table and adding that location to the relationship table. As the relationship table relates one table to another, even across multiple systems, then in any environment where there are multiple copies of the same remote table when the cached version of the first table gets removed from the cache the relationship table must necessarily update to point to the second, identical, table on another machine.
Regarding claim 19, Pothering et al. teaches wherein the first table definition comprises an indication of whether a replication type for the first table is synchronous or asynchronous, wherein, in synchronous replication, the second value is not assigned until a replica table, the second table, is complete and, in synchronous replication, the second value is assigned before the replica table is complete (Pothering et al. [0072] "In some embodiments, various operations or set of operations may be performed in parallel with other operations, either in a synchronous or asynchronous manner."). Pothering et al. teaches where the replication between the remote and local tables is synchronous or asynchronous, and the methods described by the claim are the standard ways replication occurs.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Creedon et al. US Pat 10896176 B1 as applied to claim 1 above, and further in view of Loaiza et al. US Pat 6549901 B1.
Regarding claim 5, Creedon et al. does not teach wherein the request specifies a subset of the first data to be replicated and the second table consists of the subset. Loaiza et al. teaches wherein the request specifies a subset of the first data to be replicated and the second table consists of the subset (Loaiza et al. col 4, lines 28-31, "Data for a user may be stored in a particular portion of a table through a technique known as partitioning. In partitioning, an object, such as a database table, is divided up into sub-tables, referred to as 'partitions'".).
Partitioning is a well-known technique for working with subsets of data stored within a larger table. 
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art that in order to create a replica table for a federated database of only a portion of a source table, they would combine the table partitioning from Loaiza et al. with the federated database system from Creedon et al.

Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Pothering et al. US PG Pub 20110289055 A1 as applied to claim 12 above, and further in view of Fukuda et al. US PG Pub 20080306904 A1.
Regarding claim 13, Pothering et al. teaches modifying the table (including the structure) from either the local or remote source to both, and as shown in remarks on claim 12 teaches creating new tables based off the definition of another, however it does not teach the use of virtual tables. Fukuda et al. doesn't teach the changing of links to virtual tables but it does teach the use of virtual tables. Together they teach receiving a first data definition language statement specifying that the first table definition is for a virtual table, wherein a virtual table includes a data element variably specifying a location of a table comprising data defined according to the table definition, wherein the creating is carried out in response to the receiving the first data definition language statement (Pothering et al. [0029] "The relationship tables may be used by the source database to identify any cached versions of an object so that the object may be updated in the cache when the object is modified in the source database. In some embodiments, a replication mechanism may be used to ensure that data stored in a local cache may be synchronized or updated with any changes in the source database.", Fukuda et al. [0046] "the virtual tables 222 and 224 are each associated with the common table 226 and the dependency list 350 for storing information on such associations is created in the federated database system 220.").
Before the effective filing date of the clamed invention, it would have been obvious to a person having ordinary skill in the art that in order to use virtual tables in lieu of local cache tables they would combine the virtual tables from Fukuda et al. with the synchronized remote and local table modification and creation from Pothering et al.
Regarding claim 14, Using virtual tables in lieu of the local cache tables as described in claim 13 (the parent to claims 14-18), it becomes clear that Pothering et al. already teaches specifying a location of a table (which it does through the relationship table) and the synchronization of identical tables. Thus Fukuda et al. steps up to teach where the created table can be a replica table, and that it can be a virtual one comprised of multiple physical tables, together teaching wherein either the first table or the second table is a replica of the other table and the first data definition language statement specifies whether the replica table can be shared by a plurality of virtual table definitions, each virtual table definition of the plurality of virtual table definitions comprising data elements variably specifying a location of a table comprising data and defined according to a definition for a respective virtual table of the plurality of virtual table definitions (Fukuda et al. [0047] "Alternatively, after the federated database system 220 is set up such that it can detect that the second data has been created as a replica of the first data, it may automatically carry out a part or all of the above-mentioned operations upon such detection.", Fukuda et al. [0046] "the virtual tables 222 and 224 are each associated with the common table 226 and the dependency list 350 for storing information on such associations is created in the federated database system 220.").
Before the effective filing date of the clamed invention, it would have been obvious to a person having ordinary skill in the art that in order to have temporary virtual replica tables for quick access they would combine the replicated virtual tables from Fukuda et al. with the cache table creation and relation mapping from Pothering et al.
Regarding claim 15, Pothering et al. teaches wherein the first data definition language statement comprises the first value (Pothering et al. [0061] "When a query may be made for the repair orders on a database client local to the repair order database 218, the database client may store information gathered from the user database 202 and computer database 210 in a local cache 226."). When a table is queried that is not in the local cache it is created upon receipt from the remote source. This creation command is the first data definition language statement, and contains the first value - the table definition and source location.
Regarding claim 16, Pothering et al. teaches a method further comprising: receiving a second data definition language statement enabling or disabling replication for the first table (Pothering et al. [0049] "In some cases, the replication mechanism 138 may refresh the instances 135 and synchronize the instances 135 with the remote databases.", Pothering et al. [0050] "In some embodiments, the replication mechanism 138 may not update the instances 135."). As Pothering et al. allows for both simply removing the cache table and actually keeping it synchronized a command to decide which action the local machine would take must be receive.
Regarding claim 17, Pothering et al. teaches a method further comprising: receiving a second data definition language statement changing a replication type for the first table between synchronous replication and asynchronous replication or between asynchronous replication and synchronous replication (Pothering et al. [0072] "In some embodiments, various operations or set of operations may be performed in parallel with other operations, either in a synchronous or asynchronous manner.").
Regarding claim 18, Pothering et al. teaches a method further comprising: receiving a second data definition language statement changing a load unit type for the first table between page and column or between column and page (Pothering et al. [0025] "The typespace may use simple or complex types to define the objects, and may further define relationships between those objects.", Pothering et al. [0037] "the typespace definition 124 may be in a declarative form such as XML or other expression."). The typespace definition would set how the first table is stored (i.e. as pages or columns) and since the typespace can be declared in an expression it can be changed. The command to do so would be the second data definition language statement of this claim.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH ALEXANDER FISCHER whose telephone number is (571)272-2891. The examiner can normally be reached Mon-Thu 8:00-5:00, Fri 10:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONY MAHMOUDI can be reached on (571) 272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICH ALEXANDER FISCHER/Examiner, Art Unit 2163                                                                                                                                                                                                        
/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163